Citation Nr: 0720949	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which found that new and material 
evidence adequate to reopen a claim for service connection 
for a heart condition had not been submitted. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2005; the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO previously considered and denied a claim for 
service connection for a heart disorder in a November 1968 
rating decision.

2.  Evidence received since the November 1968 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The November 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the November 1968 rating 
decision is new and material; the claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The July 2003 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  However, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the November 
1968 rating decision.  Although VA did not provide the 
veteran with adequate notice in regard to new and material 
evidence, in light of the Board's favorable decision on that 
issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, No. 04-181 
(U. S. Vet. App. Mar. 31, 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  In 
the present case, however, the RO can cure any notice 
deficiency on remand.      

The veteran's service medical records, VA and private 
treatment records, and a hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
arteriosclerosis, cardiovascular-renal disease, hypertension, 
and endocarditis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection for a heart disorder in a November 
1968 rating decision.  The RO found that new and material 
evidence adequate to reopen the claim had not been submitted 
in an August 2003 rating decision.  The Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and re-adjudicate 
service connection or other issues going to the merit.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in November 1968.  In that 
decision, the RO denied the veteran's initial claim for 
service connection, stating that there was no record of any 
treatment in service for a heart condition. The RO noted that 
at the time of the veteran's discharge, he had an aortic 
diastolic murmur, but at that time, an EKG was done and was 
considered to be within normal limits.  

Evidence received subsequent to the November 1968 rating 
decision includes (1) a private treatment report which 
diagnosed organic heart disease with probable congenital 
aortic valve disease, received in February 1990; (2) an April 
1990 VA hospital discharge summary which diagnosed the 
veteran with severe aortic stenosis; (3) private treatment 
notes from Dr. K.H., dated from November 1968 to February 
1990, which include blood pressure readings; and (4) a 
December 2005 video conference hearing transcript.  This 
evidence is new in that it has not been previously submitted.

The Board finds that the new evidence submitted is material.  
Service medical records show that the veteran had an aortic 
diastolic murmur on discharge.  A February 1990 private 
treatment record and an April 1990 VA hospital discharge 
summary indicate that the veteran has a currently diagnosed 
heart disorder.  Private treatment records dated from 
November 1968 to February 1990 and the veteran's December 
2005 hearing transcript contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability.  See Hodge v. West, 155 F.3d 1356 
(1998).  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a heart disorder.  However, as 
explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder. 


ORDER

The claim of entitlement to service connection for a heart 
disorder is reopened, and to this extent only, the appeal is 
granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran's May 1953 discharge examination reflects a 
diagnosis of blowing aortic, grade II diastolic murmur; an 
EKG was within normal limits.  No abnormalities were 
indicated on a January 1952 enlistment examination.  On VA 
examination in November 1968, the diagnosis was heart 
disease, etiology undetermined, compensated, class II.  A 
February 1990 private treatment record and an April 1990 VA 
hospital discharge summary indicate current diagnoses of 
organic heart disease with probable congenital aortic valve 
disease and severe aortic stenosis.  The Board finds that a 
VA examination is necessary determine if the veteran has a 
current heart disorder that is etiologically related to 
service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to identify all current heart 
disorders, and to determine if any such 
identified disorders are related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should review the entire claims file, to 
include service medical records and VA 
treatment records.  The examiner should 
respond to the following:

a).  Identify all currently 
diagnosed heart disorders. 

b).  State whether it is at least as 
likely as not that a currently 
diagnosed heart disorder was 
incurred in or aggravated by 
military service.  

c).  State whether any currently 
diagnosed heart condition is 
congenital in nature.  If so, state 
whether the condition is a 
congenital disease, as opposed to a 
congenital defect.  If the heart 
condition is more properly 
characterized as a congenital 
defect, the examiner should state 
whether it was subject to any 
superimposed disease or injury 
during active service.

The term "at least as likely as 
not" does not mean "within the 
realm of medical possibility."  
Rather, it means that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find 
against it.

The term "aggravated" in the above 
context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-
ups of symptomatology which 
resolve with return to the 
baseline level of disability.

The examiner should provide a 
complete rationale for his or her 
opinion with references to the 
evidence of record and should 
comment on the significance, if any, 
of the findings on the veteran's May 
1953 discharge examination.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


